ON appellant’s motion for rehearing
BELCHER, Judge.
Appellant again urges his contention that the evidence is insufficient to support the conviction.
A re-examination of the evidence shows, in addition to the facts set out in our original opinion, that the appellant owned the property where the barbecue and beer were sold, but that he had rented it to another person who was operating it.
We remain of the opinion that the evidence is sufficient to sustain the conviction.
The motion for rehearing is overruled.
Opinion approved by the Court.